Citation Nr: 1533094	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the RO; a transcript of that hearing is of record.

The issue of entitlement to service connection for tinnitus has been raised by the Veteran's hearing testimony and other evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

There is competent and credible evidence of a nexus between the post-service diagnosis of bilateral hearing loss disability and in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss disability, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary.

The Veteran is seeking service connection for bilateral hearing loss disability.  
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  The Veteran's audiometric scores on the November 2012 VA examination satisfied these criteria for each ear.  He has thus met the current disability requirement.

There is also competent and credible evidence, consistent with the circumstances of his service, that the Veteran experienced in-service noise exposure.  38 U.S.C.A. § 1154(a).  In this regard, the Veteran's DD Form 2014 indicates that he served in an artillery unit.  He also reported significant noise exposure without hearing protection as he was a forward observer and gunner in service.  Thus, the in-service injury requirement is met.

In terms of service nexus, a private audiologist examined the Veteran in March 2014 and based upon objective findings and the Veteran's statements, she opined that his hearing loss disability is at least as likely as not due to the artillery noise exposure in service.  The Veteran has also offered competent, credible testimony that his hearing loss is related to the in-service noise exposure.  The Board acknowledges a December 2012 negative nexus opinion from a VA audiologist who reviewed the case file and the findings from the November 2012 VA examination.  This audiologist based her opinion on the fact that induction and separation examinations documented normal hearing with no significant threshold shifts.  
However, the Board notes that in Ledford v. Derwinski, the Court held that hearing loss disability by the standards of 38 C.F.R. Section 3.385 is not required during service, only currently.  3 Vet. App. 87, 89 (1992).  In fact, the Veteran may establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In any event, the VA audiologist did not discuss the documented right ear infection in the service nor did she explain the significance of the physician's summary of defects in the October 1968 separation examination report which indicated, "[d]eafness, partial, right."

The Board finds the March 2014 private audiologist's opinion to hold greater probative weight as she considered a more complete picture of the Veteran's history, to include his reports of in-service noise exposure.  Thus, the most probative evidence supports a relationship between the current hearing loss disability diagnosed after service and the in-service noise exposure.  Given the foregoing, service connection for bilateral hearing loss disability is warranted.



ORDER

Service connection for bilateral hearing loss disability is granted 



____________________________________________
B.C. MORTON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


